DOWNEY, Judge,
specially concurring:
I agree entirely with the majority opinion and would only add that the evidence in this case demonstrates there are no equities which militate in appellants’ favor. Mr. Davies, the appellant, testified that when he purchased the property he was not represented by counsel; that he relied on the title insurance to protect him. He stated that he had never seen any of the three mortgages encumbering the property before he received title, but that he was told that the mortgage in question “was interest only for the total length of time that the mortgage had to run.” Thus, it is quite clear that the mischief the statute sought to prevent did not happen here, i. e., Davies was not mislead by the ostensible provisions of the mortgage into believing it an “easy payment” mortgage. On the contrary he said he was told it was interest only for the life of the mortgage. Obviously then he knew there would be a balloon effect at the end of the term.